Petition for Writ of Mandamus Denied in Part and Dismissed in Part and
Memorandum Opinion filed October 1, 2013.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00772-CV



                      IN RE THERESA HAYNES, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               127th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2012-00088

                         MEMORANDUM OPINION

      On September 4, 2013, relator Theresa Haynes filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P.
52. Relator makes multiple requests for relief, including that we: (1) vacate the
order of the Honorable Ken Wise, the local administrative judge of Harris County,
requiring her to post a security if she decides to proceed with her litigation pro se;
(2) vacate the order of the Honorable R.K. Sandill, judge of the 127th District
Court of Harris County, dismissing her litigation in cause number 2012-00088;
(3) vacate the order of the Honorable Mike Engelhart, judge of the 151st District
Court of Harris County, dismissing her bill of review in cause number 2013-25413;
(4) vacate the order of the Honorable Jerry Sandel, judge of the 284th District
Court of Montgomery County, adjudging her a vexatious litigant in cause number
04-02-01229-CV; and (5) award her $10 million in damages against the judges
involved in these actions because they allegedly defamed her by referring to her as
a vexatious litigant.

      Under section 11.101 of the Civil Practice and Remedies Code, a court may
enter an order prohibiting a person from filing, pro se, a new litigation without the
permission of the local administrative judge if the court finds after notice and
hearing that the person is a vexatious litigant. The order dated March 6, 2006,
adjudging relator a vexatious litigant, makes relator subject to this prefiling
requirement. It specifically requires her to “obtain the permission of the Local
Administrative Judge before filing any other lawsuit in the State of Texas.”

      In 2012, relator filed an original petition in Harris County against
Acceptance Casualty Company and other related entities. At the time of filing,
relator was represented by counsel. Relator went to the local administrative judge,
the Honorable Ken Wise, and requested permission to proceed with her case. Judge
Wise determined that the litigation had merit, and that it had not been filed for the
purposes of harassment or delay. Judge Wise accordingly allowed the litigation to
proceed, subject to the following condition: if relator dismissed or terminated her
relationship with her attorney and attempted to proceed pro se, then she must
notify the trial court and furnish a security of $5,000. Otherwise, her suit may be
dismissed for want of prosecution.

                                          2
      Relator’s attorney withdrew from the case in June 2013 because of
irreconcilable differences. When relator attempted to proceed pro se, the
defendants in her action filed a motion to dismiss with Judge Sandill, who was
presiding over the lawsuit. Judge Sandill conducted a hearing on the motion on
August 23, 2013, and gave relator ten days to post a security or file a petition for
writ of mandamus. Relator filed this petition rather than post the security.

      Under section 11.103(a), the clerk of this court “may not file . . . [an]
original proceeding . . . presented, pro se, by a vexatious litigant subject to a
prefiling order under Section 11.101 unless the litigant obtains an order from the
appropriate local administrative judge . . . permitting the filing.” Tex. Civ. Prac. &
Rem. Code § 11.103(a). This rule is subject to two exceptions. The first exception,
which is not applicable here, permits the clerk of the court to file a direct appeal of
an order designating a person a vexatious litigant. Id. § 11.103(d). The second
exception allows the clerk of the court to file “a timely filed writ of mandamus
under Section 11.102.” Id.

      Section 11.102 restricts the types of petitions for writ of mandamus that may
be pursued without prior permission of the local administrative judge. Only two
types are described in the statute, and both relate to the decisions of the local
administrative judge, as opposed to the judge presiding over the lawsuit. Regarding
the first type, the statute provides that a vexatious litigant may seek mandamus
relief if the local administrative judge denies the litigant permission to file a
litigation. Id. § 11.102(f). Judge Wise granted relator permission to proceed with
her litigation, so this provision does not apply.

      As for the second type, the statute provides that a vexatious litigant may
seek a writ of mandamus if the administrative judge conditions permission to file a
                                           3
litigation on the furnishing of a security. Id. This provision captures the first
complaint raised by relator; Judge Wise imposed a condition in this case, ordering
relator to post a security of $5,000 if relator dismissed or terminated the
relationship with her attorney. Relator asks that we set aside this condition, arguing
that it creates an undue hardship and denies her meaningful access to the courts.
This we decline to do.

      If a vexatious litigant files a petition for writ of mandamus of the type
described in Section 11.102, the statute provides that the petition must be filed with
the court of appeals no later than thirty days after the decision of the local
administrative judge. Id. Judge Wise signed his order on April 9, 2012, more than a
year before relator’s petition. To the extent that relator complains about the
furnishing of a security, her petition for writ of mandamus is not timely and must
be denied. We note further that even if the petition had been filed timely, our court
has already rejected the argument that Chapter 11 operates to deprive vexatious
litigants meaningful access to the courts. See In re Potts, 399 S.W.3d 685, 688
(Tex. App.—Houston [14th Dist.] 2013, orig. proceeding).

      Relator’s remaining complaints are not captured by either exception stated in
Section 11.102. Therefore, relator must have the permission of the local
administrative judge to file this original proceeding. See Tex. Civ. Prac. & Rem.
Code § 11.103(a). Relator asserts in her petition that Judge Sandill permitted the
filing of this original proceeding, but Judge Sandill is not the local administrative
judge for Harris County.

      On September 12, 2013, we notified relator that we would consider
dismissal of her petition unless, within ten days, she showed that she has obtained
an order from the local administrative judge permitting the filing of this original
                                          4
proceeding. Relator filed a response on September 24, 2013, but the response fails
to show that relator has obtained an order from the local administrative judge
permitting the filing of this original proceeding. Accordingly, to the extent relator
needed permission to file this original proceeding and has not shown it, the petition
for writ of mandamus is ordered dismissed.


                                                   PER CURIAM

Panel consists of Justices Brown, Christopher, and Donovan.




                                          5